     Case: 3:20-cv-00208-MPM-JMV Doc #: 10 Filed: 10/06/20 1 of 1 PageID #: 34




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

LESLIE WAYNE DOUBLEDAY,                       §
                                              §
               Plaintiff,                     §
                                              §
v.                                            §       CIVIL ACTION NO.
                                              §       3:20-CV-208-MPM-JMV
                                              §
ANDREW SAUL, COMMISSIONER                     §
OF SOCIAL SECURITY,                           §
                                              §
               Defendant.                     §


                                              ORDER

       After consideration of Defendant’s Motion for Stay of Proceedings, the Court is of the

opinion the motion should be granted in part only.

       IT IS, THEREFORE, ORDERED that this action is STAYED for 60 days from this date

or until Defendant files a certified copy of the administrative record, whichever is earlier.

       SO ORDERED this 6th day of October, 2020.



                                              /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE
